FILED
                             NOT FOR PUBLICATION                            SEP 19 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10513

                Plaintiff - Appellee,             D.C. No. 4:11-cr-01462-CKJ

  v.
                                                  MEMORANDUM *
MANUEL TRINIDAD PEREZ-
ROMERO,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                    Philip G. Reinhard, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Manuel Trinidad Perez-Romero appeals from his guilty-plea conviction and

37-month sentence for possession with intent to distribute marijuana, in violation


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Philip G. Reinhard, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of 21 U.S.C. § 841(a)(1) and (b)(1)(D). Pursuant to Anders v. California, 386 U.S.

738 (1967), Perez-Romero’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Perez-Romero with the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                     11-10513